DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,834,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,834,575. Please refer to the table below comparing the instant application with U.S. Patent No. 10,834,575.

Instant App. 17/061,033
U.S. Patent 10,834,575
1. A method, comprising:
determining, by a control system comprising a processor, a capability of a device configured to operate according to a communication protocol; and

selecting, by the control system, a numerology of a group of numerologies for transmission of information from a base station in a subframe of a frame,




















wherein a type of the subframe of the frame is identified from a group of types of subframes indicating that the subframe is a downlink subframe, indicating whether the device comprises a multicast-broadcast single-frequency network subframe capability, and indicating whether the device comprises a discovery signal measurement capability.
1. A method, comprising:
determining, by a control system comprising a processor, a capability of a device configured to operate according to a first communication protocol;

selecting, by the control system, a numerology of a group of numerologies for transmission of information from a base station device in a subframe of a frame,

wherein the group of numerologies comprises at least four different configurations of synchronization signal block spacing, synchronization signal block bandwidth and synchronization signal block duration,
wherein the frame is associated with communications in accordance with the first communication protocol,
wherein the selecting is based on a combination of the capability of the device and a type of the subframe of the frame,
wherein the numerologies of the group are distinct combinations of frequency subcarrier spacing for synchronization signal blocks provided for initial access to usage of a second communication protocol and placement locations of the synchronization signal blocks and

wherein the type of the subframe is identified from a group of types of subframes indicating that the subframe is a downlink subframe, indicating whether the device comprises a multicast-broadcast single-frequency network subframe capability, and indicating whether the device comprises a discovery signal measurement capability that enables fast Long Term Evolution SCell activation and deactivation.
2. The method of claim 1, wherein determining the capability of the device comprises determining that the device comprises the multicast-broadcast single- frequency network subframe capability.
2. The method of claim 1, wherein determining the capability of the device comprises determining that the device comprises the multicast-broadcast single-frequency network subframe capability.

3. The method of claim 2, wherein determining the capability of the device further comprises determining that the device comprises the discovery signal measurement capability.
3. The method of claim 2, wherein determining the capability of the device further comprises determining that the device comprises the discovery signal measurement capability.

4. The method of claim 1, wherein the selecting is based on making a joint determination that:
the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability,



wherein the numerology, from the group of numerologies, is for transmission of information from the control system in the subframe of the frame, and

wherein the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability.

4. The method of claim 1, wherein the selecting is based on making a joint determination that:
the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and wherein the numerology comprises a first numerology, or

a numerology of a group of numerologies for transmission of information from a base station device in a subframe of a frame (claim 1)

the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and

wherein the numerology selected comprises a second numerology distinct from the first numerology.
5. The method of claim 1, wherein a first numerology of the group of numerologies comprises 30 kilohertz synchronization signal block spacing, wherein a synchronization signal block is located on third and fourth symbols of a slot.
5. The method of claim 4, wherein the first numerology comprises 30 kilohertz synchronization signal block spacing, wherein the synchronization signal block is located on third and fourth symbols of a slot, and wherein a minimum bandwidth for a system is 10 megahertz.
6. The method of claim 5, wherein a second numerology of the group of numerologies comprises 15 kilohertz synchronization signal block spacing.
6. The method of claim 5, wherein the second numerology comprises 15 kilohertz synchronization signal block spacing, and wherein a minimum bandwidth for a system is 5 megahertz.
7. The method of claim 1, wherein the selecting is based on a joint determination that:
the device does comprise the multicast-broadcast single-frequency network subframe capability and the device does comprise the discovery signal measurement capability, wherein the numerology selected comprises a first numerology, or
the device does not comprise the multicast-broadcast single-frequency network subframe capability and does comprise the discovery signal measurement capability, wherein the numerology selected comprises a second numerology, and wherein the first numerology is distinct from the second numerology.

7. The method of claim 1, wherein the selecting is based on a joint determination that:
the device does comprise the multicast-broadcast single-frequency network subframe capability and the device does comprise the discovery signal measurement capability, and wherein the numerology selected comprises a first numerology, or
the device does not comprise the multicast-broadcast single-frequency network subframe capability and does comprise the discovery signal measurement capability, wherein the numerology selected comprises a second numerology, and wherein the first numerology is distinct from the second numerology.
8. The method of claim 7, wherein the first numerology comprises 30 kilohertz synchronization signal block spacing, wherein a synchronization signal block is located on symbols of the subframe not containing cell specific reference signals.
8. The method of claim 7, wherein the first numerology comprises 30 kilohertz synchronization signal block spacing, wherein the synchronization signal block is located on symbols of the subframe not containing cell specific reference signals, and wherein a minimum bandwidth for a system is 10 megahertz.
9. The method of claim 8, wherein the second numerology comprises 15 kilohertz synchronization signal block spacing.
9. The method of claim 8, wherein the second numerology comprises 15 kilohertz synchronization signal block spacing, and wherein a minimum bandwidth for a system is 5 megahertz.
10. An apparatus, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a capability of a device configured to operate according to a communication protocol; and


selecting a numerology of a group of numerologies for transmission of information from a base station in a subframe of a frame,






















wherein a type of the subframe of the frame is identified from a group of types of subframes indicating that the subframe is a downlink subframe, indicating whether the device comprises a multicast-broadcast single-frequency network subframe capability, and indicating whether the device comprises a discovery signal measurement capability.

1. A method, comprising:





determining, by a control system comprising a processor, a capability of a device configured to operate according to a first communication protocol;

selecting, by the control system, a numerology of a group of numerologies for transmission of information from a base station device in a subframe of a frame,

wherein the group of numerologies comprises at least four different configurations of synchronization signal block spacing, synchronization signal block bandwidth and synchronization signal block duration,
wherein the frame is associated with communications in accordance with the first communication protocol,
wherein the selecting is based on a combination of the capability of the device and a type of the subframe of the frame,
wherein the numerologies of the group are distinct combinations of frequency subcarrier spacing for synchronization signal blocks provided for initial access to usage of a second communication protocol and placement locations of the synchronization signal blocks and
wherein the type of the subframe is identified from a group of types of subframes indicating that the subframe is a downlink subframe, indicating whether the device comprises a multicast-broadcast single-frequency network subframe capability, and indicating whether the device comprises a discovery signal measurement capability that enables fast Long Term Evolution SCell activation and deactivation.
11. The apparatus of claim 10, wherein the determining comprises determining that the device comprises a multicast-broadcast single-frequency network subframe capability and a discovery signal measurement capability.
2. The method of claim 1, wherein determining the capability of the device comprises determining that the device comprises the multicast-broadcast single-frequency network subframe capability.

3. The method of claim 2, wherein determining the capability of the device further comprises determining that the device comprises the discovery signal measurement capability.

12. The apparatus of claim 10, wherein the selecting is based on a joint determination that:
the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and wherein the numerology comprises a first numerology, or

the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and

wherein the numerology selected comprises a second numerology distinct from the first numerology.
4. The method of claim 1, wherein the selecting is based on making a joint determination that:
the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and wherein the numerology comprises a first numerology, or

the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and

wherein the numerology selected comprises a second numerology distinct from the first numerology.

13. The apparatus of claim 12, wherein the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block, wherein the synchronization signal block is located on first defined symbols of the subframe of a frame, and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth.

5. The method of claim 4, wherein the first numerology comprises 30 kilohertz synchronization signal block spacing, wherein the synchronization signal block is located on third and fourth symbols of a slot, and wherein a minimum bandwidth for a system is 10 megahertz.
14. The apparatus of claim 13, wherein the second numerology comprises a second defined frequency subcarrier spacing for the synchronization signal block, and wherein the bandwidth for the transmission of the subframe comprises at least a second defined amount of bandwidth.

6. The method of claim 5, wherein the second numerology comprises 15 kilohertz synchronization signal block spacing, and wherein a minimum bandwidth for a system is 5 megahertz.
15. The apparatus of claim 10, wherein the selecting is based on a joint determination that:
the device does comprise the multicast-broadcast single-frequency network subframe capability and that the device does comprise the discovery signal measurement capability, wherein the numerology selected comprises a first numerology, or

the device does not comprise the multicast-broadcast single-frequency network subframe capability and does comprise the discovery signal measurement capability,
wherein the numerology selected comprises a second numerology, and wherein the first numerology is distinct from the second numerology.

7. The method of claim 1, wherein the selecting is based on a joint determination that:
the device does comprise the multicast-broadcast single-frequency network subframe capability and the device does comprise the discovery signal measurement capability, and wherein the numerology selected comprises a first numerology, or

the device does not comprise the multicast-broadcast single-frequency network subframe capability and does comprise the discovery signal measurement capability
wherein the numerology selected comprises a second numerology, and wherein the first numerology is distinct from the second numerology.

16. The apparatus of claim 15, wherein the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block, wherein the synchronization signal block is located on symbols of the subframe not containing cell specific reference signals (CRS), and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth.

8. The method of claim 7, wherein the first numerology comprises 30 kilohertz synchronization signal block spacing, wherein the synchronization signal block is located on symbols of the subframe not containing cell specific reference signals, and wherein a minimum bandwidth for a system is 10 megahertz.
17. The apparatus of claim 16, wherein the second numerology comprises a second defined frequency subcarrier spacing for the synchronization signal block, and wherein the bandwidth for the transmission of the subframe comprises at least a second defined amount of bandwidth.

9. The method of claim 8, wherein the second numerology comprises 15 kilohertz synchronization signal block spacing, and wherein a minimum bandwidth for a system is 5 megahertz.
18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, comprising:

determining a capability of a device configured to operate according to a first communication protocol; and


selecting a numerology of a group of numerologies for transmission of information from a base station in a subframe of a frame,





















wherein a type of the subframe of the frame is identified from a group of types of subframes indicating that the subframe is a downlink subframe, indicating whether the device comprises a multicast-broadcast single-frequency network subframe capability, and indicating whether the device comprises a discovery signal measurement capability.
1. A method, comprising:





determining, by a control system comprising a processor, a capability of a device configured to operate according to a first communication protocol;

selecting, by the control system, a numerology of a group of numerologies for transmission of information from a base station device in a subframe of a frame,

wherein the group of numerologies comprises at least four different configurations of synchronization signal block spacing, synchronization signal block bandwidth and synchronization signal block duration,
wherein the frame is associated with communications in accordance with the first communication protocol,
wherein the selecting is based on a combination of the capability of the device and a type of the subframe of the frame,
wherein the numerologies of the group are distinct combinations of frequency subcarrier spacing for synchronization signal blocks provided for initial access to usage of a second communication protocol and placement locations of the synchronization signal blocks and

wherein the type of the subframe is identified from a group of types of subframes indicating that the subframe is a downlink subframe, indicating whether the device comprises a multicast-broadcast single-frequency network subframe capability, and indicating whether the device comprises a discovery signal measurement capability that enables fast Long Term Evolution SCell activation and deactivation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, … and wherein the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability”. Therefore, it is unclear whether the device comprises multicast-broadcast single-frequency network subframe capability or not. For purposes of applying prior art, “the device does not comprise the multicast-broadcast single-frequency network subframe capability … and comprises the multicast-broadcast single-frequency network subframe capability” is interpreted as “the device comprises the multicast-broadcast single-frequency network subframe capability”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 10-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2020/0059894, relying on the provisional application 62/458,118) in view of Kim et al. (US 2018/0213386).
Regarding Claim 1, Siomina teaches a method, comprising:
determining, by a control system comprising a processor, a capability of a device configured to operate according to a communication protocol ([0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0072] The capability may be provided, e.g., upon a request from another node or in an unsolicited way, upon a triggering condition or triggering event, or upon determining the need to receive (e)MBMS service. In some embodiments, the capability may comprise, e.g., an explicit list of supported or acceptable configurations or a rule to derive such, a number or list of mixed SCells or carriers with mixed cells and/or dedicated (e)MBMS operation, etc.); and
selecting, by the control system, a numerology of a group of numerologies for transmission of information from a base station in a subframe of a frame ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes),
wherein a type of the subframe of the frame is identified from a group of types of subframes indicating that the subframe is a downlink subframe, indicating whether the device comprises a multicast-broadcast single-frequency network subframe capability ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0059] the MBMS may be shared with unicast service in time division multiplex manner i.e. different subframes within a radio frame are used for MBMS and unicast services; [0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation).
	However, Siomina does not teach types of subframes indicating whether the device comprises a discovery signal measurement capability.
	In an analogous art, Kim teaches types of subframes indicating whether the device comprises a discovery signal measurement capability ([0010] a user equipment (UE) for receiving a discovery reference signal (DRS) in a wireless access system supporting an unlicensed band, including a receiver and a processor. In this case, the processor may be configured to control the receiver to receive a high layer signal including a parameter indicating a multimedia broadcast multicast service single frequency network (MBSFN) subframe, to receive setting of a discovery measurement timing configuration (DMTC) period as a time period in which the DRS is capable of being transmitted, and to control the receiver to receive the DRS in the DMTC period. In this case, when a first subframe included in the DMTC period is the MBSFN subframe, if the DRS is transmitted in the first subframe, an MBSFN configuration is not applied to the MBSFN subframe; [0021] when a multicast service single frequency network (MBSFN) subframe (SF) is configured, whether DRS and MBSFN configurations are applied may be clearly defined to normally receive the DRS when the MBSFN SF is configured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Siomina’s method so that data and a discovery reference signal (DRS) may be efficiently received via rate matching when a DRS and a Tx burst are simultaneously transmitted (Kim [0019]). Moreover, methods of receiving a DRS may be provided to perform RRM measurement and cell detection in an LAA system (Kim [0020]).

	Regarding Claim 2, the combination of Siomina and Kim, specifically Siomina teaches determining the capability of the device comprises determining that the device comprises the multicast-broadcast single-frequency network subframe capability ([0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0072] The capability may be provided, e.g., upon a request from another node or in an unsolicited way, upon a triggering condition or triggering event, or upon determining the need to receive (e)MBMS service).
Regarding Claim 3, Siomina does not teach determining the capability of the device further comprises determining that the device comprises the discovery signal measurement capability.
In an analogous art, Kim teaches determining the capability of the device further comprises determining that the device comprises the discovery signal measurement capability ([0010] a user equipment (UE) for receiving a discovery reference signal (DRS) in a wireless access system supporting an unlicensed band, including a receiver and a processor. In this case, the processor may be configured to control the receiver to receive a high layer signal including a parameter indicating a multimedia broadcast multicast service single frequency network (MBSFN) subframe, to receive setting of a discovery measurement timing configuration (DMTC) period as a time period in which the DRS is capable of being transmitted, and to control the receiver to receive the DRS in the DMTC period. In this case, when a first subframe included in the DMTC period is the MBSFN subframe, if the DRS is transmitted in the first subframe, an MBSFN configuration is not applied to the MBSFN subframe; [0021] when a multicast service single frequency network (MBSFN) subframe (SF) is configured, whether DRS and MBSFN configurations are applied may be clearly defined to normally receive the DRS when the MBSFN SF is configured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Siomina’s method so that data and a discovery reference signal (DRS) may be efficiently received via rate matching when a DRS and a Tx burst are simultaneously transmitted (Kim [0019]). Moreover, methods of receiving a DRS may be provided to perform RRM measurement and cell detection in an LAA system (Kim [0020]).

Regarding Claim 4, the combination of Siomina and Kim, specifically Siomina teaches the selecting is based on making a joint determination that: the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, wherein the numerology, from the group of numerologies, is for transmission of information from the control system in the subframe of the frame ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes), and wherein the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability ([0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0072] The capability may be provided, e.g., upon a request from another node or in an unsolicited way, upon a triggering condition or triggering event, or upon determining the need to receive (e)MBMS service).

Regarding Claim 7, Siomina teaches the selecting is based on a joint determination that: the device does comprise the multicast-broadcast single-frequency network subframe capability, wherein the numerology selected comprises a first numerology, or the device does not comprise the multicast-broadcast single-frequency network subframe capability, wherein the numerology selected comprises a second numerology, and wherein the first numerology is distinct from the second numerology ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes).
However, Siomina does not teach the device does comprise the discovery signal measurement capability.
In an analogous art, Kim teaches the device does comprise the discovery signal measurement capability ([0010] a user equipment (UE) for receiving a discovery reference signal (DRS) in a wireless access system supporting an unlicensed band, including a receiver and a processor. In this case, the processor may be configured to control the receiver to receive a high layer signal including a parameter indicating a multimedia broadcast multicast service single frequency network (MBSFN) subframe, to receive setting of a discovery measurement timing configuration (DMTC) period as a time period in which the DRS is capable of being transmitted, and to control the receiver to receive the DRS in the DMTC period. In this case, when a first subframe included in the DMTC period is the MBSFN subframe, if the DRS is transmitted in the first subframe, an MBSFN configuration is not applied to the MBSFN subframe; [0021] when a multicast service single frequency network (MBSFN) subframe (SF) is configured, whether DRS and MBSFN configurations are applied may be clearly defined to normally receive the DRS when the MBSFN SF is configured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Siomina’s method so that data and a discovery reference signal (DRS) may be efficiently received via rate matching when a DRS and a Tx burst are simultaneously transmitted (Kim [0019]). Moreover, methods of receiving a DRS may be provided to perform RRM measurement and cell detection in an LAA system (Kim [0020]).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 11, Siomina teaches the determining comprises determining that the device comprises a multicast-broadcast single-frequency network subframe capability ([0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0072] The capability may be provided, e.g., upon a request from another node or in an unsolicited way, upon a triggering condition or triggering event, or upon determining the need to receive (e)MBMS service).
However, Siomina does not teach the device comprises a discovery signal measurement capability.
In an analogous art, Kim teaches the device comprises a discovery signal measurement capability ([0010] a user equipment (UE) for receiving a discovery reference signal (DRS) in a wireless access system supporting an unlicensed band, including a receiver and a processor. In this case, the processor may be configured to control the receiver to receive a high layer signal including a parameter indicating a multimedia broadcast multicast service single frequency network (MBSFN) subframe, to receive setting of a discovery measurement timing configuration (DMTC) period as a time period in which the DRS is capable of being transmitted, and to control the receiver to receive the DRS in the DMTC period. In this case, when a first subframe included in the DMTC period is the MBSFN subframe, if the DRS is transmitted in the first subframe, an MBSFN configuration is not applied to the MBSFN subframe; [0021] when a multicast service single frequency network (MBSFN) subframe (SF) is configured, whether DRS and MBSFN configurations are applied may be clearly defined to normally receive the DRS when the MBSFN SF is configured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Siomina’s method so that data and a discovery reference signal (DRS) may be efficiently received via rate matching when a DRS and a Tx burst are simultaneously transmitted (Kim [0019]). Moreover, methods of receiving a DRS may be provided to perform RRM measurement and cell detection in an LAA system (Kim [0020]).

Regarding Claim 12, the combination of Siomina and Kim, specifically Siomina teaches the selecting is based on a joint determination that: the device does not comprise the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and wherein the numerology comprises a first numerology ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes), or
the device comprises the multicast-broadcast single-frequency network subframe capability and does not comprise the discovery signal measurement capability, and wherein the numerology selected comprises a second numerology distinct from the first numerology ([0050] The term FeMBSFN subframe may comprise, e.g., an MBSFN subframes configured according to eMBMS enhancements described in Section 2.1.1.1 (e.g., with new numerology, 1.25 kHz subcarrier spacing, in subframe #0, #4, #5, #9, etc.). The term mixed cell unicast/FeMBSFN subframes may comprise e.g. a cell transmitting one or more FeMBSFN subframes and one or more subframe with at least unicast data or PDSCH; [0063] For both the 1.25 kHz subcarrier spacing numerology and 7.5 kHz subcarrier spacing numerology, a UE can assume that the unicast control region is never present in the MBSFN subframe; [0070] the wireless device may indicate to another node (e.g., network node) the wireless device's capability related to support of one or more CA configurations including a certain number of carriers during dedicated MBMS mode and/or with mixed MBMS mode (e.g. mixed cells comprising unicast and FeMBSFN subframes) of operation; [0071] support for at least P carriers and/or bands with mixed cells using a different numerology in MBSFN subframes than in unicast subframes).

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 19, the combination of Siomina and Kim, specifically Siomina teaches the single subframe is time division multiplexed between transmissions of the first communication protocol and a second communication protocol ([0059] the MBMS may be shared with unicast service in time division multiplex manner i.e. different subframes within a radio frame are used for MBMS and unicast services).

Regarding Claim 20, the combination of Siomina and Kim, specifically Siomina teaches the single subframe is frequency division multiplexed between transmissions of the first communication protocol and a second communication protocol ([0069] such CA configurations may include a given quantity of carriers during dedicated (e)MBMS operation mode and/or with mixed cells including unicast and FeMBSFN subframes).

Claims 5-6, 8-9, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. in view of Kim et al. and Si et al. (US 2018/0248642, relying on the provisional application 62/487,760).
Regarding Claim 5, the combination of Siomina and Kim does not teach a first numerology of the group of numerologies comprises 30 kilohertz synchronization signal block spacing, wherein a synchronization signal block is located on third and fourth symbols of a slot.
In an analogous art, Si teaches a first numerology of the group of numerologies comprises 30 kilohertz synchronization signal block spacing ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein a synchronization signal block is located on third and fourth symbols of a slot ([0295] FIGS. 25C and 25D illustrate other examples of the NR-SS blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 6, the combination of Siomina and Kim does not teach a second numerology of the group of numerologies comprises 15 kilohertz synchronization signal block spacing.
In an analogous art, Si teaches a second numerology of the group of numerologies comprises 15 kilohertz synchronization signal block spacing ([0166] frequency range A associated with 15 kHz subcarrier spacing and 5 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 8, the combination of Siomina and Kim does not teach the first numerology comprises 30 kilohertz synchronization signal block spacing, wherein a synchronization signal block is located on symbols of the subframe not containing cell specific reference signals.
In an analogous art, Si teaches the first numerology comprises 30 kilohertz synchronization signal block spacing ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein a synchronization signal block is located on symbols of the subframe not containing cell specific reference signals (FIG. 25C/D, Reserved for NR SS blocks and Remaining REs for data, control and/or RS (in the figures, these two types of blocks, SS and RS, are not overlapping)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 9, the combination of Siomina and Kim does not teach the second numerology comprises 15 kilohertz synchronization signal block spacing.
In an analogous art, Si teaches the second numerology comprises 15 kilohertz synchronization signal block spacing ([0166] frequency range A associated with 15 kHz subcarrier spacing and 5 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 13, the combination of Siomina and Kim does not teach the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block, wherein the synchronization signal block is located on first defined symbols of the subframe of a frame, and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth.
In an analogous art, Si teaches the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein the synchronization signal block is located on first defined symbols of the subframe of a frame ([0295] FIGS. 25C and 25D illustrate other examples of the NR-SS blocks), and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 14, the combination of Siomina and Kim does not teach the second numerology comprises a second defined frequency subcarrier spacing for the synchronization signal block, and wherein the bandwidth for the transmission of the subframe comprises at least a second defined amount of bandwidth.
In an analogous art, Si teaches the second numerology comprises a second defined frequency subcarrier spacing for the synchronization signal block, and wherein the bandwidth for the transmission of the subframe comprises at least a second defined amount of bandwidth ([0166] frequency range A associated with 15 kHz subcarrier spacing and 5 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 16, the combination of Siomina and Kim does not teach the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block, wherein the synchronization signal block is located on symbols of the subframe not containing cell specific reference signals (CRS), and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth.
In an analogous art, Si teaches the first numerology comprises a first defined frequency subcarrier spacing for a synchronization signal block ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth), wherein the synchronization signal block is located on symbols of the subframe not containing cell specific reference signals (CRS) (FIG. 25C/D, Reserved for NR SS blocks and Remaining REs for data, control and/or RS (in the figures, these two types of blocks, SS and RS, are not overlapping)), and wherein a bandwidth for the transmission of the subframe comprises at least a first defined amount of bandwidth ([0166] frequency range B associated with 30 kHz subcarrier spacing and 10 MHz NR-PSS transmission bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Si’s method with Siomina’s method so that it can support diverse services with different quality of services (QoS) in the 5G network (Si [0129]).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Behravan et al. (US 2020/0274671) teaches method of switching between different numerologies.
Xiong et al. (US 2018/0020462) teaches method for radio access technology coordination.
Koorapaty et al. (US 2019/0191456) teaches MBMS and PMCH in unlicensed bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413